This Cause coming to be heard this Day upon Bill and Answer Mr. Wright of Counsel for the Complainant moved for a Decree therein according to the Prayer of the Bill, which not being opposed by the Defendants Counsel, It is Decreed by this Court That The Defendants be foreclosed the Equity of Redemption of two Plantations or Tracts of Land Mortgaged by the Defendant’s Testator to the Complainant and Set forth and described in the Complainants Bill of Complaint, and that the Complainant do hold and enjoy the same to him and his Heirs forever freed cleared and Discharged of and from all manner of Right Benefit and Equity of Redemption, And it is Ordered, That the Decree with Costs be drawn up at large accordingly.
Alexr Stewart Deputy Register in Chancery